                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
      IAN MACLEOD                       )
                      Plaintiff,        )
                                        ) Case No.: 19-CV-683
            v.                          )
                                        ) Judge Charles R. Norgle, Sr.
      MIDAMERICAN ENERGY SERVICES, )
      LLC and BERKSHIRE HATHAWAY        ) Magistrate Judge: Sunil R. Harjani
      ENERGY COMPANY                    )
                      Defendants.       )

              DEFENDANT MIDAMERICAN ENGERGY SERVICES LLC.’S
                 REPLY IN SUPPORT OF ITS MOTION TO COMPEL


       NOW      COMES      Defendant    MidAmerican      Energy    Services   LLC     (hereinafter

“MidAmerican”), through their attorneys Segal McCambridge Singer & Mahoney Ltd., for its

Reply in Support of Its Motion to Compel Plaintiff’s Supplemental Answers to MidAmerican’s

Answers to Interrogatories; Supplemental Responses to MidAmerican’s Requests for Production;

Supplemental Rule 26(a) Disclosures; and a List of Treaters; show cause for its failure to provide

same; and in support states:


       1.      Plaintiff’s Response states “Plaintiff is consulting with counsel about withdrawing

any request for emotional distress” and that “Plaintiff may seek only ‘garden variety’ emotional

distress.” See, Plaintiff’s Response to MidAmerican’s Motion to Compel (Attached hereto as

Exhibit A).

       2.      Plaintiff opened the door on the issue of his emotional distress when he testified

that he is alleging mental and emotional damages because he received “psychological and

psychiatric treatment” after his termination. See, Ian Macleod’s Deposition, 10-13; (attached

hereto as Exhibit B).
       3.      Plaintiff cannot claim that they “may” seek damages for Plaintiff’s emotional

distress while at the same time withhold discovery on this issue. Plaintiff must either stipulate that

he is not seeking emotional distress damages unequivocally or supplement his discovery

accordingly.

       WHEREFORE, MidAmerican Energy Services, LLC respectfully requests that this Court

grant its Motion to Compel and order Plaintiff to (1) Supplement his Responses to MidAmerican’s

First Set of Interrogatories Directed to Plaintiff, including but not limited to, Interrogatories 24

and 25; (2) Supplement his Responses to MidAmerican’s First Set of Production Requests

Directed to Plaintiff, including but not limited to, RFP 2 and 12; (3) Supplement his Rule 26(a)

Disclosures, including but not limited to, the Damages Calculations; (4) and provide a list of

treaters with sufficient detail for MidAmerican to subpoena their records and corresponding

HIPPA Authorizations for those treaters, within seven (7) days, and any further relief that this

Court deems equitable and just.

                                       Respectfully submitted,
                                       SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.

                                       By:     /s/Benjamin J. Nellans
                                               Joseph Kish # 6197916
                                               Benjamin J. Nellans #6321205
                                               Segal McCambridge Singer & Mahoney, Ltd.
                                               233 South Wacker Drive, Suite 5500
                                               Chicago, Illinois 60606
                                               (312) 645-7800
                                               (312) 645-7711(facsimile)
                                               jkish@smsm.com
                                               bnellans@smsm.com
                                               ATTORNEYS FOR DEFENDANT
                                               MIDAMERICAN ENERGY SREVICES, LLC




                                                  2
